PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Luo, et al.		     	       		    :				    
	
Application No.  16/489,609
:	DECISION ON PETITION
Filed:        August 28, 2019
:
Attorney Docket No. 110-2027US01

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on December 21, 2021.

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned after no reply was thought to have been received to the Office communication mailed June 21, 2021.  The notice set a shortened statutory period of reply of two months from its mailing date. Extensions of time under 37 CFR 1.136 were available.  A Notice of Abandonment was prematurely mailed on December 8, 2021, informing applicant that the application is abandoned for failure to file a timely reply to the June 21, 2021, communication.

The instant petition was filed December 21, 2021, wherein applicant maintains that the application was improperly held abandoned before the expiration of the statutory period for reply to the June 21, 2021, communication. Applicant states that a timely and proper reply was filed on December 21, 2021, with a request for an extension of time under 37 CFR 1.136(a) within the fourth month.

A review of the application file record did reveal that a reply to the Office communication mailed on June 21, 2021, was received on December 21, 2021, with a request for an extension of time under 37 CFR 1.136(a), within the fourth month.  Based on the aforementioned, it appears that the application was improperly held abandoned as a response was received prior to expiration of the period for reply set by the June 21, 2021, Office communication.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 1619, for further processing including consideration of the reply filed on December 21, 2021.







/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET